Citation Nr: 1712919	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-31 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from November 1972 to November 1974, and from February 1976 to April 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in New Orleans, Louisiana.

Relevant to the current procedural posture of this appeal, in an April 2013 decision, the Board granted reconsideration of the Veteran's claim of entitlement to service connection for a lumbar spine disability based on new relevant office service records being added to the file after the prior final adjudication.  The Board then remanded the claim for additional development to include a VA opinion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in April 2013 for additional development to include a VA opinion.  The AOJ obtained an opinion in May 2016 which referred to a published article indicating that degenerative disc disease is most likely related to age and genetic, not work, sport, or leisure activity injuries.  The VA neurosurgeon stated that he had never hear of myositis causing degenerative disc disease.  The examiner also indicated that the lay press and internet are full of unfounded claims of cause and effect which are unproven.  In a May 2016 addendum, the examiner stated that he discussed the case with Neurology who diagnoses and treats myositis and stated there is no causation of myositis and degenerative disc disease.  Furthermore, there is no causation between work related "back injuries" and degenerative disc disease as revealed in the medical report cited in the original May 2016 opinion. 

While the opinion adequate discusses direct service connection, the examiner failed to address whether the Veteran's degenerative disc disease was aggravated or worsened by his service-connected myositis as suggested by a July 2012 private physician.  As such, the Board finds an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence pertinent to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran, for which he has provided any necessary authorization, that have not been previously secured and associate them with the claims folder. 

2.  After the development ordered in paragraph 1 above is completed, obtain a supplemental by opinion by an appropriate clinician in connection with the claim of service connection for a lumbar spine disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the opinion.  

An opinion should be provided as to whether it is at least as likely as not that the Veteran's service-connected myositis of the neck has made chronically worse (i.e., aggravated) by any disease of the lumbar spine.  The examiner is requested to specifically comment on the July 2012 private opinion in their opinion. 

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  The AOJ must ensure that all opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




